          2:19-cv-02021-CSB-EIL # 1          Page 1 of 38                                             E-FILED
                                                                      Monday, 28 January, 2019 10:41:55 PM
                                                                              Clerk, U.S. District Court, ILCD


                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE CENTRAL DISTRICT OF ILLINOIS
                                  URBANA DIVISION


GIRALDO ROSALES, an individual;          )
MELVIN BOATNER, an individual;           )
ADRIAN FLOWERS, an individual; and       ) Case No.
FRANK MCCURRY, an individual;            )
                                         ) Judge:
   Plaintiffs,                           )
                                         )
v.                                       )              COMPLAINT
                                         )
UNIVERSITY OF ILLINOIS; TRUSTEES         )
OF THE UNIVERSITY OF ILLINOIS; and )
MAUREEN BANKS, in her official capacity; )
HEIDI JOHNSON, in her official capacity; )       TRIAL BY JURY DEMANDED
CHAD GARRETT, in his official capacity;  )
and MARK BARCUS, in his official         )
capacity.                                )
                                         )
   Defendants                            )

                                           COMPLAINT

                                         INTRODUCTION

         Plaintiffs, Girardo Rosales, Melvin Boatner, Adrian Flowers, and Frank McCurry,

  pursuant to Title VII of the Civil Rights Act of 1964 as amended, 42 U.S.C. §2000e, et seq., 42

  USC § 1983, and the Illinois Civil Rights Act, 740 ILCS 23/ et seq., complain against the

  Defendants, the University of Illinois, the Trustees of the University of Illinois, Maureen Bank,

  Heidi Johnson, Chad Garrett, and Mark Barcus and allege as follows:



                                    PLAINTIFFS’ COMPLAINT
                                                1
     2:19-cv-02021-CSB-EIL # 1          Page 2 of 38




                               NATURE OF THE CASE
1.     This case arises from the discriminatory conduct of the University Defendants and

       their agents in the Department of Facilities & Services, the Office of Diversity,

       Equity and Access, and throughout their human resources operation.

2.     Plaintiffs bring claims pursuant to the Civil Rights Act, 42 USC Section 2000(e) et

       seq., known as Title VII, 42 USC § 1983, and the Illinois Civil Rights Act, 740 ILCS

       23/ et seq., for violations of their civil rights against discriminatory conduct based on

       race, color and national origin, as applicable, retaliation for opposition to

       discriminatory conduct, and disparate treatment in terms of promotions.

3.     Plaintiffs are all long-term employees of Defendant University who, due to their race,

       were retaliated against for engaging in protected activity, denied opportunities for

       promotion, and/or denied pay raises and training as a result of which they suffered a

       loss of income, esteem, and suffered from severe emotional distress.

4.     Plaintiffs expressed opposition to Defendant University’s and its agents’

       discriminatory conduct and practices, for which they suffered retaliation in the form

       of materially adverse employment conditions including negative performance

       evaluations connected to denial of raises and promotions, discharge, denied

       promotions and upgrades, and hostile conduct.




                              PLAINTIFFS’ COMPLAINT
                                          2
      2:19-cv-02021-CSB-EIL # 1            Page 3 of 38




5.      All the Plaintiffs named herein have brought actions for violation of their civil rights

        in the form of a separate hostile work environment class claim being prosecuted

        separately in this judicial district.

                              JURISDICTION AND VENUE

6.      Jurisdiction of this Court is invoked pursuant to 28 U.S.C. § 1331, 1343(a)(4), and §

        1983.

7.      Subject matter jurisdiction of this Court is invoked over Plaintiffs’ claims pursuant to

        Title VII of the Civil Rights act of 1964, 42 U.S.C. 2000e, et seq. (“Title VII”), and

        42 U.S.C. § 1983 (“§ 1983”), and pursuant to 28 U.S.C. § 1331 and 28 U.S.C. §

        1343(a)(4) and supplemental jurisdiction of the Illinois Civil Rights Act (“ICRA”)

        claims pursuant to 28 USC § 1367.

8.      Venue is proper under 28 USC § 1391 because the acts complained of by Plaintiffs

        occurred within this judicial district and because the Defendants conduct their

        principal places of business within this district.

9.      Plaintiffs demand a trial by jury pursuant to Fed. R. Civ. P. 8.


                                 PROCEDURAL HISTORY

10.     Plaintiffs timely filed charges with the Equal Employment Opportunity Commission

        (“EEOC”) relating to the relevant counts under Title VII, and were issued notices of

        right to sue (“NORTS”).


                                 PLAINTIFFS’ COMPLAINT
                                             3
      2:19-cv-02021-CSB-EIL # 1           Page 4 of 38




11.     Plaintiff Boatner filed charges with the EEOC on May 17, 2017, amending a

        complaint from June 19, 2015. All allegations of the charges are incorporated by

        reference hereto.

12.     Plaintiff Flowers filed charges with the EEOC on May 15, 2017. All allegations of the

        charges are incorporated by reference hereto.

13.     Plaintiff McCurry filed charges with the EEOC on May 17, 2017. All allegations of

        the charges are incorporated by reference hereto.

14.     Plaintiff Rosales filed charges with the EEOC on May 18, 2017. All allegations of the

        charges are incorporated by reference hereto.

15.     On August 21, 2017, the Parties entered into a tolling agreement (“the Tolling

        Agreement”) which tolled all applicable statutes of limitations and filing requirements

        with respect to disparate treatment and retaliation claims.

16.     The Tolling Agreement continues through and includes January 29, 2019.

17.     This complaint is timely filed.

18.     True and correct copies of the relevant EEOC charges are attached hereto as

        EXHIBIT “A.”


                                          PARTIES




                               PLAINTIFFS’ COMPLAINT
                                           4
      2:19-cv-02021-CSB-EIL # 1           Page 5 of 38




19.     Giraldo Rosales was a twenty-year employee of the University of Illinois, working in

        various capacities. At the times relevant to this complaint, he worked for the

        Defendant University’s Office of Diversity, Equity and Access (“ODEA”).

20.     Mr. Rosales is no longer employed by the University and is a resident of Illinois,

        within the Central District.

21.     Mr. Rosales is Black, of Cuban national origin.

22.     Melvin Boatner has worked for Defendant University for twenty-eight years in

        various capacities. At the times relevant to this complaint, Mr. Boatner worked in

        various human resources capacity, most recently as Associate Director of Human

        Resources in the Facilities & Services Department.

23.     Mr. Boatner is a resident of Indiana, and has worked continuously at the University

        for approximately twenty years.

24.     Mr. Boatner is African-American.

25.     Adrian Flowers at times relevant worked for the Facilities and Services Department

        as a groundskeeper, for Defendant University for over a decade.

26.     Mr. Flowers is African-American.

27.     Frank McCurry has worked as a Carpenter for the Defendant University’s building

        services-related departments, for over a decade.

28.     Mr. McCurry is African-American.



                               PLAINTIFFS’ COMPLAINT
                                           5
      2:19-cv-02021-CSB-EIL # 1         Page 6 of 38




29.     Defendant University of Illinois at Urbana-Champaign is a public university located

        within the Central District of Illinois, a unit of state government and an employer for

        purposes of Title VII of the Civil Rights Act.

30.     Defendant Trustees of the University of Illinois at Urbana-Champaign are the elected

        officials responsible for governance and administration of the University.

31.     Defendant Maureen Banks was Plaintiff Melvin Boatner’s supervisor and at the time

        the Safety Director for Mr. Boatner’s department.

32.     Defendant Heidi Johnson was Plaintiff Giraldo Rosales’s supervisor at times relevant

        to this complaint.

33.     Defendant Chad Garrett was Adrian Flowers supervisor at times relevant to this

        complaint.

34.     Defendant Mark Barcus was Plaintiff Frank McCurry’s supervisor at times relevant to

        this complaint.

35.     All Plaintiffs are or were employees of University as defined by Title VII of the Civil

        Rights Act.



                                   STATEMENT OF FACTS




                               PLAINTIFFS’ COMPLAINT
                                           6
      2:19-cv-02021-CSB-EIL # 1         Page 7 of 38




36.     The University of Illinois at Urbana-Champaign (“UIUC”; “the University”;

        “University Defendants”) is a large public university with thousands of employees

        located primarily in Urbana and Champaign, Illinois.

37.     UIUC as a public university and public employer has employees that are variously

        defined as civil service workers, academic professionals, unionized employees and at-

        will employees.

38.     Civil service workers are covered by state and university policies regarding hiring and

        promotion, requiring employees to take and score high or at the top on civil service

        exams to qualify for promotions, pay rises, and upgrades.

39.     Within the policy parlance of the University, employees could qualify for promotions

        or “upgrades,” which entailed being eligible to take on temporary responsibility for

        supervisory authority, including higher pay. “Upgrades” therefore constituted a form

        of promotion.

40.     For all Plaintiffs, including those covered by collective bargaining agreements,

        eligibility and selection for promotions and upgrades was determined at least in part

        by their supervisors subjective impressions and reports about Plaintiffs’ work.

41.     Academic Professionals, such as Plaintiff Rosales, are not covered by civil service

        rules or a collective bargaining agreement, and particularly subject to the subjective




                               PLAINTIFFS’ COMPLAINT
                                           7
      2:19-cv-02021-CSB-EIL # 1         Page 8 of 38




        judgment of their supervisors when pay rises, upgrades and promotions are being

        considered.

42.     The University’s Office of Diversity, Equity and Access (“ODEA”), now called the

        Office of Access and Equity, is responsible for developing the University’s policies

        and practices for faculty diversity and access to leadership, training, and University

        resources. The ODEA also had responsibility for enforcing the University’s

        affirmative action hiring, promoting and discipline procedures, including

        investigation of claims of discriminatory conduct.

43.     The University’s Human Resources department is divided into two parts, one dealing

        with faculty (“Academic Human Resources”) and one dealing with civil services staff

        (“Staff Human Resources”).

44.     Some of the larger units of organization within the University, including Facilities &

        Services, maintain their own Employee Relations/Human Resources and Payroll

        offices.

45.     The University’s Facilities & Services Department is responsible for the University’s

        various maintenance, repair, and physical facilities upkeep functions on its

        Champaign/Urbana campus.

46.     Throughout the period of at least 2007 to present, Plaintiffs have worked in a hostile

        work environment, for which a separate action has been filed in this judicial district.



                               PLAINTIFFS’ COMPLAINT
                                           8
      2:19-cv-02021-CSB-EIL # 1           Page 9 of 38




47.      The work environment in the Office of Diversity, Equity and Access and the

         Facilities & Services Department was consistently hostile for African-American and

         Black employees. Several employees, including Plaintiffs, experienced consistent

         discrimination based on race and color, and in the case of Plaintiff Rosales, race,

         color, and national origin.

48.      When employees, including Plaintiffs, raised concerns, opposition, and took formal

         steps to engage in protected activity to halt the discriminatory behavior at the

         University, they suffered from retaliation in the form of adverse employment actions.

49.      This pervasive atmosphere of racial discrimination also took the form of persistent

         failure of the University to give promotions and temporary promotions (i.e.,

         “upgrades”) to Black and African-American employees, failure to train, failure to

         offer merit raises, and through diminished work responsibilities.



      Giraldo Rosales

50.      Plaintiff Giraldo Rosales was hired by the University twenty eight years ago, in 1990,

         classified as an Academic Professional.

51.      Academic Professionals are non-union and work on annual contracts renewed prior to

         the Fall Semester and extended until the next Fall semester.




                                PLAINTIFFS’ COMPLAINT
                                            9
      2:19-cv-02021-CSB-EIL # 1         Page 10 of 38




52.     Academic professionals are not protected by collective bargaining agreements and are

        evaluated, promoted, given raises, and otherwise disciplined based on a subjective

        merit system that turns on their immediate supervisor's opinions

53.     In the course of his employment, Mr. Rosales held numerous job titles including

        serving as the director of La Casa Cultural Latina, a programming unit at the

        university responsible for developing educational, cultural, socio-political, and social

        engagement across the campus, with a focus on recruitment, retention within the

        Latina/o campus-wide population.

54.     For twenty-seven years, he was on an annual contract that was renewed in the late

        summer of each year for another year.

55.     In 2014, Mr. Rosales was passed over for promotion to Senior Assistant Dean of

        Students, and three white workers were promoted in title or received salary increases.

56.     In response, Mr. Rosales filed an EEOC charge in 2014 complaining of racial

        discrimination and retaliation. Subsequent to this complaint, between 2014 and May

        2017, Mr. Rosales made several complaints to human resources and University

        leadership regarding the racially discriminatory treatment he faced as well as the

        atmosphere of racial discrimination at the University.




                               PLAINTIFFS’ COMPLAINT
                                           10
      2:19-cv-02021-CSB-EIL # 1         Page 11 of 38




57.     Subsequent to his EEOC charges, Heidi Johnson began to give Mr. Rosales negative

        performance reviews, which within his role as an Academic Professional, impacted

        his ability to secure merit raises and promotions.

58.     The criticisms Mr. Rosales was given by his supervisor, Heidi Johnson, were racially

        and ethnically discriminatory, including that his supervisor couldn’t “understand”

        him, that his demeanor was overly demonstrative.

59.     Mr. Rosales was subsequently moved to the Office of the Dean of Students under

        Dean Ballom, as an assistant dean to Office of Diversity, Equity and Access under

        Heidi Johnson as an assistant director.

60.      Heidi Johnson, at all times relevant hereto Mr. Rosales’s supervisor, made numerous

        comments showing racial animus.

61.     For example, Defendant Johnson criticized Mr. Rosales for being overly

        demonstrative in his manner of speech, questioned his ability to relate to the

        “majority population” of the university, i.e., the majority white student body and

        employees, and characterized him as “aggressive.”

62.     Mr. Rosales began to be excluded by Heidi Johnson from critical training programs,

        which contributed to negative performance reviews. White coworkers were not

        denied access to these training programs.




                               PLAINTIFFS’ COMPLAINT
                                           11
      2:19-cv-02021-CSB-EIL # 1         Page 12 of 38




63.     For example, Mr. Rosales was denied the opportunity to attend a training regarding

        on affirmative action procedures, and in his August 2017 performance review was

        rated “not acceptable” due to his alleged inability “to demonstrate mastery of the

        affirmative action process to be able to manage good faith efforts and recruitment

        initiatives…”

64.     Mr. Rosales' negative performance reviews impacted his ability to secure subjective

        merit raises. The title changes Mr. Rosales was forced to accept under duress were

        not on a promotion track. Titles with Assistant Dean and Director had upward

        mobility that came with significant salary increases. The demotion title Mr. Rosales

        was given, Coordinator, was the highest level on that title track with no ability to

        increase salary, except for annual merit awards.

65.     In December 2016, Mr. Rosales was demoted from his position as Assistant Director

        of ODEA because of his race (Black) and color (i.e., as an Afro-Cuban Latino).

66.     Also in December, Mr. Rosales was pressured to resign his position, while a white

        colleague with the same title, Tracy Kleparski, was not targeted.

67.     Also in December 2016, Mr. Rosales was denied a promotion based on his race

        and/or color.

68.     Specifically, in December 2016, Mr. Rosales had applied to the position of Assistant

        Director of Facilities & Services, which was nearly identical in job duties and



                               PLAINTIFFS’ COMPLAINT
                                           12
      2:19-cv-02021-CSB-EIL # 1         Page 13 of 38




        qualifications to the position of Assistant Director he formerly occupied. The search

        was closed after Mr. Rosales applied because ostensibly no suitable candidate was

        identified, though Mr. Rosales fit the requirements for the position. This position was

        open and closed three times, with Mr. Rosales applying twice, and denied both times.

69.     In March of 2017, Mr. Rosales was denied a merit-based pay increase. This was

        predicated in part on negative reviews of his performance that had begun only after

        his 2014 EEOC charge.

70.     white colleagues of Mr. Rosales in the same department received merit pay increases

        despite equivalent performances.

71.     Mr. Rosales filed a subsequent charge with the EEOC in May 2017, alleging

        disparate treatment, disparate promotion practices, and related claims stemming from

        racial discrimination and national origin discrimination.

72.     In August of 2018, with no forewarning, Heidi Johnson recommended termination by

        not renewing Mr. Rosales’s annual contract, amounting to a discharge.

73.     Mr. Rosales was consistently denied promotions and the associated pay predicated on

        retaliatory conduct, i.e. poor performance reviews, by his supervisors including Heidi

        Johnson.

74.     As a result of Defendant University’s conduct, Mr. Rosales suffered from emotional

        distress, increased stress, anxiety and depression, which impacted his day-to-day life,



                              PLAINTIFFS’ COMPLAINT
                                          13
      2:19-cv-02021-CSB-EIL # 1          Page 14 of 38




         including his home life, and manifested as medical issues for which he had to consult

         a physician.



      Melvin Boatner

75.      Mr. Boatner has been an employee of Defendant University for over 15 years, in the

         same job title of Associate Director of Employee Relations with responsibility for the

         Facilities & Services Department.

76.      In his role as a human resources professional, Mr. Boatner has been an advocate for

         employees facing discriminatory conduct.

77.      Over the last five years in particular, Mr. Boatner has raised concerns regarding

         incidents of racist harassment and intimidation of employees in the Facilities &

         Services Department, including employees finding nooses and use of racial slurs.

78.      On or about August 19, 2014, Mr. Boatner submitted a complaint of racial

         discrimination against his supervisor, Curt Taylor, stemming from a “failed search”

         incident regarding a Black candidate for an open position, Nicole McCurry.

79.      Mr. Boatner complained of racial animus in the decision to deny Nicole McCurry the

         position as he had previously promoted to white applicants but was denied the ability

         to promote Ms. McCurry.




                               PLAINTIFFS’ COMPLAINT
                                           14
      2:19-cv-02021-CSB-EIL # 1         Page 15 of 38




80.     After submitting this complaint, Mr. Boatner was subjected to a string of retaliatory

        employment actions.

81.     For example, Mr. Boatner was asked by Carl Wegal, Director of Operations,

        Maintenance and Alterations, to recuse himself from candidate search procedures that

        involved African-American candidates, where this was not expected of white

        colleagues evaluating white candidates, and representing a diminution of his work

        responsibilities.

82.     Mr. Boatner also began to receive reprimands and negative performance reviews. His

        supervisors, including Eric Smith, pressured him to stop raising complaints to the

        University leadership.

83.     In February of 2016, Mr. Boatner was passed over for a merit raise, in part due to

        negative evaluations given subsequent to his complaints of racial discrimination.

84.     In February of 2016 all of Mr. Boatner’s colleagues, including all of his white

        colleagues, received raises.

85.     In January of 2017, Mr. Boatner filed a complaint with University administration

        complaining of disparate treatment based on racial discrimination.

86.     In February of 2017, Mr. Boatner was given the lowest raise in his department, of

        1.5% when 2% was authorized.




                                 PLAINTIFFS’ COMPLAINT
                                             15
      2:19-cv-02021-CSB-EIL # 1          Page 16 of 38




87.     In February of 2017, Mr. Boatner received the lowest raise. All of his white

        colleagues in his department received higher raises.

88.     In May of 2017, Mr. Boatner filed a charge with the EEOC charging racial

        discrimination in the form of disparate pay, disparate treatment including disparate

        promotion, a hostile work environment and retaliation.

89.     In August of 2017, Mr. Boatner submitted complaints of the racially discriminatory

        atmosphere at the University to the University Chancellor.

90.     In August of 2017, Mr. Boatner was given a negative evaluation and letter of

        expectations threatening termination through non-reappointment if improvement was

        not seen within 60 days.

91.     In the Fall of 2017, Mr. Boatner’s right to work from home on limited days during the

        week was revoked, representing a materially adverse change in his working

        conditions.

92.     Also in the Fall of 2018, Mr. Boatner applied for a Director’s position in Human

        Resources.

93.     This Directorship position was to be a newly created position under the Executive

        Director of Facilities & Services, Mohamed Attala.

94.     For fifteen years, Plaintiff Boatner has performed all of the job duties that would be

        entailed in this Directorship position.



                               PLAINTIFFS’ COMPLAINT
                                           16
      2:19-cv-02021-CSB-EIL # 1          Page 17 of 38




95.      There were only two applicants: Mr. Boatner and Eric Smith. When it was discovered

         that Smith was ineligible for the position, the University pulled the job posting, rather

         than promote Mr. Boatner to this position.

96.      Mr. Boatner suffered a significant loss of potential income as a result of being denied

         this promotion.

97.      In November of 2017, Mr. Boatner, in a meeting with his supervisor Maureen Banks,

         suffered from a stroke and collapsed. Maureen Banks, the director of occupational

         safety and compliance for his department, did not call for help or call for any medical

         attention and simply sent Mr. Boatner home.

98.      Since at least 2014, Mr. Boatner has been subjected to repeated acts of retaliation

         intended to create an unworkable environment for him, stemming from his opposition

         to the racially discriminatory practices of the Defendant University.

99.      As a result of Defendant University’s conduct, Mr. Boatner suffered from emotional

         distress, increased stress, anxiety and depression, which impacted his day-to-day life,

         including his home life, and manifested as medical issues for which he had to consult

         a physician.



      Adrian Flowers




                                PLAINTIFFS’ COMPLAINT
                                            17
   2:19-cv-02021-CSB-EIL # 1           Page 18 of 38




100.   Mr. Flowers is a civil service worker, specifically a groundskeeper, in the Facilities &

       Services Department from August 2007 to August 2013 and from March 2014 to

       present, in the Grounds Keeping Department.

101.   At all times relevant to this complaint, his supervisor was Chad Garrett.

102.   Beginning in 2007, Mr. Flowers raised explicit concerns with his supervisors and

       Human Resources regarding disparate access to tools and training for Black

       groundskeepers.

103.   In particular, Mr. Flowers opposed the University Defendants’ failure to promote

       practices for Black groundskeepers in his unit, by sending complaints to HR.

104.   In April of 2016, Mr. Flowers returned to his desk in the Facilities & Services

       department to find another employee twirling a noose.

105.   Mr. Flowers felt intimidated, humiliated and angry as a result of this incident,

       particularly given the difficult atmosphere for Black employees of the Facilities &

       Services Department.

106.   Mr. Flowers immediately complained about the incident with a notice sent to the

       Human Resources department.

107.   After reporting this incident, Mr. Flowers was denied opportunities at better-paid

       upgrade work and promotions, despite having top civil service exam scores.

108.   These decisions would have been made by Mr. Flowers’s supervisor, Chad Garrett.



                              PLAINTIFFS’ COMPLAINT
                                          18
   2:19-cv-02021-CSB-EIL # 1           Page 19 of 38




109.   Throughout 2016 and 2017, white colleagues, such as Zach Curl, in the Facilities &

       Services Department were given upgrades. Mr. Flowers was denied these

       opportunities.

110.   In apparent retaliation for his opposition to these practices, Mr. Flowers was denied

       upgrades (variations of promotions) to subforeman and suffered loss in potential pay

       increases as a result.

111.   As a result of his opposition to racially discriminatory conduct by Defendants, as well

       as his reporting of specific racist incidents in his department, Mr. Flowers was

       subjected to ongoing retaliation in the form of denied opportunities for upgrades and

       promotions he otherwise would have been given.

112.   As a result of Defendant University’s conduct, Mr. Flowers suffered from emotional

       distress, increased stress, anxiety and depression, which impacted his day-to-day life,

       including his home life and emotional state, and manifested as medical issues for

       which he had to consult a therapist and a physician.



   Frank McCurry

113.   Mr. McCurry has worked as a carpenter in the Facilities & Services Department at

       Defendant University’s Champaign campus for approximately twenty years.




                                PLAINTIFFS’ COMPLAINT
                                            19
   2:19-cv-02021-CSB-EIL # 1           Page 20 of 38




114.   Over this period, Mr. McCurry regularly received favorable performance evaluations,

       including having been employee of the month and employee of the year, and met all

       of Defendant University’s legitimate job performance expectations.

115.   Despite his stellar performance, Mr. McCurry noticed that he along with other Black

       employees in the Facilities & Services department were not given opportunities for

       promotion and upgrades, and the associated pay increases, at a rate similar to that of

       his white colleagues.

116.   In the Spring of 2016, Mr. McCurry made a complaint to Elynn Cole, at that time a

       Human Resources official, complaining of the lack of equal promotion and upgrade

       opportunities, along with the associated pay increases.

117.   Neither Cole nor any other officials in the Human Resources Department took any

       affirmative steps to address Mr. McCurry’s opposition to the disparate promotion

       practices in the Facilities & Services Department.

118.   After his opposition to the Defendant University’s discriminatory conduct was made

       directly to Human Resources, Plaintiff McCurry began to receive negative

       performance evaluations which were relied upon by Mr. McCurry’s supervisors,

       including Mark Barcus, in denying Mr. McCurry promotions.




                               PLAINTIFFS’ COMPLAINT
                                           20
   2:19-cv-02021-CSB-EIL # 1             Page 21 of 38




119.   During this period, Mr. McCurry’s supervisor, Mark Barcus, made no promotions or

       upgrades of any of Mr. McCurry’s Black colleagues for which Mr. Barcus had

       authority to grant promotions and upgrades.

120.   For example, a white colleague, Jerry Bagwell, was given upgrades to Supervisor

       position in the late Autumn and winter of 2016/2017. Another white colleague, Casey

       Clausen, was similarly upgraded during this time period.

121.   After his opposition to the Defendant University’s discriminatory conduct was made,

       one of Mr. McCurry’s supervisors, Mark Barcus, began to treat Plaintiff differently,

       telling him that he “did not know his job,” denigrating his knowledge and otherwise

       targeting him.

122.   Specifically, not long after making his complaint in the Spring of 2016, Mr. McCurry

       sought the position of Supervisor of Building Maintenance, for which he was

       qualified as a top scorer and regularly reliable performer with no job performance

       issues. This decision occurred on or about March 2017.

123.   Defendant University’s pattern of giving negative performance reviews only after

       opposition to prohibited discriminatory conduct was directly related to the denial of

       Mr. McCurry’s application for the Supervisor position, which entailed greater

       responsibility, esteem and pay.




                             PLAINTIFFS’ COMPLAINT
                                         21
   2:19-cv-02021-CSB-EIL # 1           Page 22 of 38




124.   As a result of Defendant University’s conduct, Mr. McCurry suffered from emotional

       distress, anxiety, and sleeplessness. It impacted his home life as well, for which he

       sought counseling.

125.   Mr. McCurry suffered a significant loss of income as a result of Defendant

       University’s retaliatory conduct.



                          COUNT I, TITLE VII RETALIATION
       Violation of 42 USC 2000(e) et seq., Retaliation, Plaintiffs ROSALES, BOATNER,
                FLOWERS, MCCURRY against UNIVERSITY DEFENDANTS

126.   Plaintiffs hereby incorporates paragraphs 1-125 above as re-plead herein.

127.   Plaintiffs engaged in protected activity when they expressly opposed Defendant

       University’s discriminatory practices, and made charges regarding discriminatory

       treatment both to University leadership and to the EEOC.

128.   As a result of their opposition to these discriminatory practices and their participation

       in protected activity, Plaintiffs suffered adverse employment actions.

129.   Defendants’ response to Plaintiffs’ opposition to, and complaints of, Defendants’

       proscribed discriminatory practices, served to have a chilling effect to complaints of

       discrimination.

130.   Defendants’ retaliatory actions of subjecting Plaintiffs to adverse employment actions

       violated Title VII of the Civil Rights Act.



                              PLAINTIFFS’ COMPLAINT
                                          22
   2:19-cv-02021-CSB-EIL # 1           Page 23 of 38




131.   As a direct and proximate result of one or more of the above acts of intentional

       discrimination on the basis of race and/or national origin, Plaintiffs have sustained

       damages equal to lost monetary damages, have suffered substantial embarrassment

       and damage to their professional reputation and emotional distress damages, and are

       entitled to compensatory damages, as well as attorneys’ fees and costs.



132.   The University’s unlawful conduct, as alleged above, caused Plaintiffs substantial

       damages, including but not limited to: loss of employment, loss of past and future

       income and benefits, loss of earning capacity, emotional distress, loss of reputation,

       and humiliation and embarrassment. Plaintiffs will continue to suffer these damages

       into the future.



   WHEREFORE, the Plaintiff prays that this Honorable Court:
           A. Enter judgment in the Plaintiff’s favor and against University
               Defendants for their violations of Title VII; and
           B. Award the Plaintiff actual damages suffered, including lost wages and
               damages; and
           C. Award the Plaintiff compensatory damages under Title VII for
               embarrassment, anxiety, humiliation, and emotional distress they have
               suffered;
           D. Award the Plaintiff prejudgment interest on his damages award; and
           E. Enjoin the Defendants, their officers, agents, employees and anyone
              acting in concert therewith, from discriminating, harassing and
              retaliating against the plaintiff and retaliating against the plaintiff and
              any employee; and
           F. Award the Plaintiff his reasonable costs and attorneys’ fees; and



                              PLAINTIFFS’ COMPLAINT
                                          23
   2:19-cv-02021-CSB-EIL # 1           Page 24 of 38




                G. Grant the Plaintiff such other and further relief as this Court deems
                   equitable and just.


                           COUNT II, § 1983 RETALIATION
   Violation of 42 USC § 1983, Retaliation, Plaintiffs ROSALES, BOATNER, FLOWERS,
                    MCCURRY against INDIVIDUAL DEFENDANTS


133.   Plaintiffs hereby incorporates paragraphs 1-125 above as re-plead herein.

134.   Plaintiffs engaged in protected activity when they expressly opposed Defendant

       University’s discriminatory practices, and made charges regarding discriminatory

       treatment both to University leadership and to the EEOC.

135.   As a result of opposition to these discriminatory practices and participation in

       protected activity, Plaintiffs suffered adverse employment actions.

136.   Defendants’ retaliatory actions of subjecting Plaintiffs to adverse employment actions

       violated Title Section 1983 of the Civil Rights Act.

137.   Defendants’ response to Plaintiffs’ opposition to, and complaints of, Defendants’

       proscribed discriminatory practices, served to have a chilling effect to complaints of

       discrimination.

138.   As a direct and proximate result of one or more of the above acts of intentional

       discrimination on the basis of race and/or national origin, Plaintiffs have sustained

       damages equal to lost monetary damages, have suffered substantial embarrassment




                              PLAINTIFFS’ COMPLAINT
                                          24
   2:19-cv-02021-CSB-EIL # 1           Page 25 of 38




       and damage to their professional reputation and emotional distress damages, and are

       entitled to compensatory damages, as well as attorneys’ fees and costs.



139.   The Defendants’ unlawful conduct, as alleged above, caused Plaintiffs substantial

       damages, including but not limited to: loss of employment, loss of past and future

       income and benefits, loss of earning capacity, emotional distress, loss of reputation,

       and humiliation and embarrassment. Plaintiffs will continue to suffer these damages

       into the future.

   WHEREFORE, the Plaintiff prays that this Honorable Court:
               A. Enter judgment in the Plaintiff’s favor and against University
                  Defendants for their violations of § 1983; and
               B. Award the Plaintiff actual damages suffered, including lost wages
                  and damages; and
               C. Award the Plaintiff compensatory damages under § 1983 for
                  embarrassment, anxiety, humiliation, and emotional distress they
                  have suffered;
               D. Award the Plaintiff prejudgment interest on his damages award; and
               E. Enjoin the Defendants, their officers, agents, employees and anyone
                  acting in concert therewith, from discriminating, harassing and
                  retaliating against the plaintiff and retaliating against the plaintiff
                  and any employee; and
               F. Award the Plaintiff his reasonable costs and attorneys’ fees; and
               G. Grant the Plaintiff such other and further relief as this Court deems
                  equitable and just.




             COUNT III, ILLINOIS CIVIL RIGHTS ACT RETALIATION
       Violation of 740 ILCS 23 et seq., Retaliation, Plaintiffs ROSALES, BOATNER,
              FLOWERS, MCCURRY against UNIVERSITY DEFENDANTS


                              PLAINTIFFS’ COMPLAINT
                                          25
   2:19-cv-02021-CSB-EIL # 1            Page 26 of 38




140.   Plaintiffs hereby incorporate paragraphs 1-125 above as re-plead herein.

141.   Plaintiffs engaged in protected activity when they expressly opposed Defendant

       University’s discriminatory practices, and made charges regarding discriminatory

       treatment both to University leadership and to the EEOC.

142.   As a result of this opposition to these discriminatory practices and participation in

       protected activity, Plaintiffs suffered adverse employment actions.

143.   Defendants’ retaliatory actions of subjecting Plaintiffs to adverse employment actions

       violated the Illinois Civil Rights Act.

144.   Defendants’ response to Plaintiffs’ opposition to, and complaints of, Defendants’

       proscribed discriminatory practices, served to have a chilling effect to complaints of

       discrimination.

145.   As a direct and proximate result of one or more of the above acts of intentional

       discrimination on the basis of race and/or national origin, Plaintiffs have sustained

       damages equal to lost monetary damages, have suffered substantial embarrassment

       and damage to their professional reputation and emotional distress damages, and are

       entitled to compensatory damages, as well as attorneys’ fees and costs.



146.   The Defendants’ unlawful conduct, as alleged above, caused Plaintiffs substantial

       damages, including but not limited to: loss of employment, loss of past and future


                              PLAINTIFFS’ COMPLAINT
                                          26
   2:19-cv-02021-CSB-EIL # 1             Page 27 of 38




         income and benefits, loss of earning capacity, emotional distress, loss of reputation,

         and humiliation and embarrassment. Plaintiffs will continue to suffer these damages

         into the future.

   WHEREFORE, the Plaintiff prays that this Honorable Court:
       A. Enter judgment in the Plaintiff’s favor and against University Defendants for
       their violations of the Illinois Civil Rights Act; and
       B. Award the Plaintiff actual damages suffered, including lost wages and
       damages; and
       C. Award the Plaintiff compensatory damages under the Illinois Civil Rights Act
       for embarrassment, anxiety, humiliation, and emotional distress they have
       suffered;
       D. Award the Plaintiff prejudgment interest on his damages award; and
       E. Enjoin the Defendants, their officers, agents, employees and anyone acting in
       concert therewith, from discriminating, harassing and retaliating against the
       plaintiff and retaliating against the plaintiff and any employee; and
       F. Award the Plaintiff his reasonable costs and attorneys’ fees; and
       G. Grant the Plaintiff such other and further relief as this Court deems equitable
       and just.


                                            COUNT IV
           Violation of 42 USC § 2000(e) et seq., Disparate Treatment, Failure to Promote,
       Plaintiffs ROSALES, FLOWERS, MCCURRY against UNIVERSITY DEFENDANTS

147.     Plaintiffs hereby incorporates paragraphs 1-125 above as re-plead herein.

148.     University Defendants and their agents discriminated against Plaintiffs in violation of

         their rights under Title VII when they failed to promote them because of their race,

         color and national origin.




                                PLAINTIFFS’ COMPLAINT
                                            27
   2:19-cv-02021-CSB-EIL # 1           Page 28 of 38




149.   Defendants regularly and in specific instances failed to promote Plaintiffs while

       promoting similarly situated white colleagues of Plaintiffs, as alleged in the

       paragraphs above and incorporated herein.

150.   As a direct and proximate result of one or more of the above acts of intentional

       discrimination on the basis of race and/or national origin, Plaintiffs have sustained

       damages equal to lost monetary damages, have suffered substantial embarrassment

       and damage to their professional reputation and emotional distress damages, and are

       entitled to compensatory damages, as well as attorneys’ fees and costs.



151.   The Defendants’ unlawful conduct, as alleged above, caused Plaintiffs substantial

       damages, including but not limited to: loss of employment, loss of past and future

       income and benefits, loss of earning capacity, emotional distress, loss of reputation,

       and humiliation and embarrassment. Plaintiffs will continue to suffer these damages

       into the future.



   WHEREFORE, the Plaintiff prays that this Honorable Court:
       A.      Enter judgment in the Plaintiff’s favor and against University Defendants
       for their violations of Title VII of the Civil Rights Act; and
       B.      Award the Plaintiff actual damages suffered, including lost wages and
       damages; and
       C.      Award the Plaintiff compensatory damages under Title VII of the Civil
       Rights Act for embarrassment, anxiety, humiliation, and emotional distress they
       have suffered;
       D.      Award the Plaintiff prejudgment interest on his damages award; and


                              PLAINTIFFS’ COMPLAINT
                                          28
   2:19-cv-02021-CSB-EIL # 1             Page 29 of 38




          E.      Enjoin the Defendants, their officers, agents, employees and anyone acting
          in concert therewith, from discriminating, harassing and retaliating against the
          plaintiff and retaliating against the plaintiff and any employee; and
          F.      Award the Plaintiff his reasonable costs and attorneys’ fees; and
          G.      Grant the Plaintiff such other and further relief as this Court deems
          equitable and just.


                                        COUNT V
        Violation of 42 USC § 1983, Disparate Treatment, Failure to Promote, Plaintiffs
         ROSALES, FLOWERS, MCCURRY against INDIVIDUAL DEFENDANTS

152.   Plaintiffs hereby incorporates paragraphs 1-125 above as re-plead herein.

153.   This Count is brought against the University Defendants and the individual

       defendants in their official capacity.

154.   The University Defendants are a public body and the individual defendants were at all

       times relevant their employees.

155.   Defendants discriminated against Plaintiffs in violation of their rights under 42 USC §

       1983 guaranteeing equal protection under the law when they failed to promote them

       because of their race, color and national origin.

156.   Defendants regularly and in specific instances failed to promote Plaintiffs while

       promoting similarly situated white colleagues of Plaintiffs, as alleged in the

       paragraphs above and incorporated herein.

157.   As a direct and proximate result of one or more of the above acts of intentional

       discrimination on the basis of race and/or national origin, Plaintiffs have sustained



                              PLAINTIFFS’ COMPLAINT
                                          29
   2:19-cv-02021-CSB-EIL # 1            Page 30 of 38




        damages equal to lost monetary damages, have suffered substantial embarrassment

        and damage to their professional reputation and emotional distress damages, and are

        entitled to compensatory damages, as well as attorneys’ fees and costs.



158.    The Defendants’ unlawful conduct, as alleged above, caused Plaintiffs substantial

        damages, including but not limited to: loss of employment, loss of past and future

        income and benefits, loss of earning capacity, emotional distress, loss of reputation,

        and humiliation and embarrassment. Plaintiffs will continue to suffer these damages

        into the future.

   WHEREFORE, the Plaintiff prays that this Honorable Court:
       A.      Enter judgment in the Plaintiff’s favor and against University Defendants
       for their violations of Section 1983 of the Civil Rights Act; and
       B.      Award the Plaintiff actual damages suffered, including lost wages and
       damages; and
       C.      Award the Plaintiff compensatory damages under Section 1983 of the
       Civil Rights Act for embarrassment, anxiety, humiliation, and emotional distress
       they have suffered;
       D.      Award the Plaintiff prejudgment interest on his damages award; and
       E.      Enjoin the Defendants, their officers, agents, employees and anyone acting
       in concert therewith, from discriminating, harassing and retaliating against the
       plaintiff and retaliating against the plaintiff and any employee; and
       F.      Award the Plaintiff his reasonable costs and attorneys’ fees; and
       G.      Grant the Plaintiff such other and further relief as this Court deems
       equitable and just.


                                             COUNT VI
       Violation of the Illinois Civil Rights Act, 740 ILCS 23/ et seq., Disparate Treatment,
           Failure to Promote, Plaintiffs ROSALES, FLOWERS, MCCURRY against
                                   UNIVERSITY DEFENDANTS


                               PLAINTIFFS’ COMPLAINT
                                           30
   2:19-cv-02021-CSB-EIL # 1           Page 31 of 38




159.   Plaintiffs hereby incorporate paragraphs 1-125 above as re-plead herein.

160.   Defendants discriminated against Plaintiffs in violation of their rights under the

       Illinois Civil Rights Act when they failed to promote them because of their race, color

       and national origin.

161.   Defendants regularly and in specific instances failed to promote Plaintiffs while

       promoting similarly situated white colleagues of Plaintiffs, as alleged in the

       paragraphs above and incorporated herein.

162.   As a direct and proximate result of one or more of the above acts of intentional

       discrimination on the basis of race and/or national origin, Plaintiffs have sustained

       damages equal to lost monetary damages, have suffered substantial embarrassment

       and damage to their professional reputation and emotional distress damages, and are

       entitled to compensatory damages, as well as attorneys’ fees and costs.



163.   The Defendants’ unlawful conduct, as alleged above, caused Plaintiffs substantial

       damages, including but not limited to: loss of employment, loss of past and future

       income and benefits, loss of earning capacity, emotional distress, loss of reputation,

       and humiliation and embarrassment. Plaintiffs will continue to suffer these damages

       into the future.

   WHEREFORE, the Plaintiffs pray that this Honorable Court:


                              PLAINTIFFS’ COMPLAINT
                                          31
   2:19-cv-02021-CSB-EIL # 1             Page 32 of 38




             A.      Enter judgment in the Plaintiff’s favor and against University Defendants
             for their violations of Illinois Civil Rights Act; and
             B.      Award the Plaintiff actual damages suffered, including lost wages and
             damages; and
             C.      Award the Plaintiff compensatory damages under the Illinois Civil Rights
             Act for embarrassment, anxiety, humiliation, and emotional distress they have
             suffered;
             D.      Award the Plaintiff prejudgment interest on his damages award; and
             E.      Enjoin the Defendants, their officers, agents, employees and anyone acting
             in concert therewith, from discriminating, harassing and retaliating against the
             plaintiff and retaliating against the plaintiff and any employee; and
             F.      Award the Plaintiff his reasonable costs and attorneys’ fees; and
             G.      Grant the Plaintiff such other and further relief as this Court deems
             equitable and just.


                                           COUNT VII
       Violation of 42 USC § 2000(e) et seq., Disparate Treatment, Discriminatory Pay Raises,
            Plaintiffs BOATNER and ROSALES against UNIVERSITY DEFENDANTS


164.     Plaintiffs hereby incorporate paragraphs 1-125 above as re-plead herein.

165.     University Defendants violated Plaintiffs’ rights when they discriminated against

         them in discriminatorily denying them raises.

166.     Similarly situated white colleagues in the same departments received raises and larger

         raises than Plaintiffs despite equivalent performance.

167.     University Defendants denial of raises to the Plaintiffs were discriminatory in nature.

168.     As a direct and proximate result of one or more of the above acts of intentional

         discrimination on the basis of race and/or national origin, Plaintiffs have sustained

         damages equal to lost monetary damages, have suffered substantial embarrassment


                                PLAINTIFFS’ COMPLAINT
                                            32
   2:19-cv-02021-CSB-EIL # 1             Page 33 of 38




         and damage to their professional reputation and emotional distress damages, and are

         entitled to compensatory damages, as well as attorneys’ fees and costs.



169.     The Defendants’ unlawful conduct, as alleged above, caused Plaintiffs substantial

         damages, including but not limited to: loss of employment, loss of past and future

         income and benefits, loss of earning capacity, emotional distress, loss of reputation,

         and humiliation and embarrassment. Plaintiffs will continue to suffer these damages

         into the future.

   WHEREFORE, the Plaintiffs prays that this Honorable Court:
         A.      Enter judgment in the Plaintiff’s favor and against University Defendants
         for their violations of Title VII of the Civil Rights Act; and
         B.      Award the Plaintiff actual damages suffered, including lost wages and
         damages; and
         C.      Award the Plaintiff compensatory damages under Title VII of the Civil
         Rights Act for embarrassment, anxiety, humiliation, and emotional distress they
         have suffered;
         D.      Award the Plaintiff prejudgment interest on his damages award; and
         E.      Enjoin the Defendants, their officers, agents, employees and anyone acting
         in concert therewith, from discriminating, harassing and retaliating against the
         plaintiff and retaliating against the plaintiff and any employee; and
         F.      Award the Plaintiff his reasonable costs and attorneys’ fees; and
   G.    Grant the Plaintiff such other and further relief as this Court deems equitable and
   just.


                                          COUNT VIII
       Violation of 42 USC § 1983, Disparate Treatment, Discriminatory Pay Raises, Plaintiffs
                      BOATNER and ROSALES against ALL DEFENDANTS


170.     Plaintiffs hereby incorporates paragraphs 1-125 above as re-plead herein.


                                PLAINTIFFS’ COMPLAINT
                                            33
   2:19-cv-02021-CSB-EIL # 1            Page 34 of 38




171.   University Defendants violated Plaintiff’s rights under 42 USC Section 1983 when

       they discriminated against them in denying them raises.

172.   Similarly situated white colleagues in the same department received raises and larger

       raises than Plaintiffs despite equivalent performance. University Defendants denial of

       raises to Plaintiffs were discriminatory in nature.

173.   As a direct and proximate result of one or more of the above acts of intentional

       discrimination on the basis of race and/or national origin, Plaintiffs have sustained

       damages equal to lost monetary damages, have suffered substantial embarrassment

       and damage to their professional reputation and emotional distress damages, and are

       entitled to compensatory damages, as well as attorneys’ fees and costs.



174.   The Defendants’ unlawful conduct, as alleged above, caused Plaintiffs substantial

       damages, including but not limited to: loss of employment, loss of past and future

       income and benefits, loss of earning capacity, emotional distress, loss of reputation,

       and humiliation and embarrassment. Plaintiffs will continue to suffer these damages

       into the future.

   WHEREFORE, the Plaintiff prays that this Honorable Court:
       A.      Enter judgment in the Plaintiff’s favor and against University Defendants
       for their violations of § 1983 of the Civil Rights Act; and
       B.      Award the Plaintiff actual damages suffered, including lost wages and
       damages; and




                              PLAINTIFFS’ COMPLAINT
                                          34
   2:19-cv-02021-CSB-EIL # 1                Page 35 of 38




               C.      Award the Plaintiff compensatory damages under § 1983 of the Civil
               Rights Act for embarrassment, anxiety, humiliation, and emotional distress they
               have suffered;
               D.      Award the Plaintiff prejudgment interest on his damages award; and
               E.      Enjoin the Defendants, their officers, agents, employees and anyone acting
               in concert therewith, from discriminating, harassing and retaliating against the
               plaintiff and retaliating against the plaintiff and any employee; and
               F.      Award the Plaintiff his reasonable costs and attorneys’ fees; and
       G.       Grant the Plaintiff such other and further relief as this Court deems equitable and
                                                     just.


                                              COUNT IX
         Violation of the Illinois Civil Rights Act, Disparate Treatment, Discriminatory Pay
        Raises, Plaintiffs BOATNER and ROSALES against UNIVERSITY DEFENDANTS


175.        Plaintiffs hereby incorporates paragraphs 1-125 above as re-plead herein.

176.        University Defendants violated Plaintiff’s rights when they discriminated against

            them in denying them raises.

177.        Similarly situated white colleagues in the same department received raises and larger

            raises than Plaintiffs despite equivalent performance.

178.        University Defendants denial of raises to Plaintiffs were discriminatory in nature.

179.        As a direct and proximate result of one or more of the above acts of intentional

            discrimination on the basis of race and/or national origin, Plaintiffs have sustained

            damages equal to lost monetary damages, has suffered substantial embarrassment and

            damage to their professional reputation and emotional distress damages, and are

            entitled to compensatory damages, as well as attorneys’ fees and costs.


                                   PLAINTIFFS’ COMPLAINT
                                               35
   2:19-cv-02021-CSB-EIL # 1           Page 36 of 38




180.   The Defendants’ unlawful conduct, as alleged above, caused Plaintiffs substantial

       damages, including but not limited to: loss of employment, loss of past and future

       income and benefits, loss of earning capacity, emotional distress, loss of reputation,

       and humiliation and embarrassment. Plaintiffs will continue to suffer these damages

       into the future.

   WHEREFORE, the Plaintiff prays that this Honorable Court:
         A.      Enter judgment in the Plaintiff’s favor and against University Defendants
         for their violations of the Illinois Civil Rights Act; and
         B.      Award the Plaintiff actual damages suffered, including lost wages and
         damages; and
         C.      Award the Plaintiff compensatory damages under the Illinois Civil Rights
         Act for embarrassment, anxiety, humiliation, and emotional distress they have
         suffered;
         D.      Award the Plaintiff prejudgment interest on his damages award; and
         E.      Enjoin the Defendants, their officers, agents, employees and anyone acting
         in concert therewith, from discriminating, harassing and retaliating against the
         plaintiff and retaliating against the plaintiff and any employee; and
         F.      Award the Plaintiff his reasonable costs and attorneys’ fees; and
   G.    Grant the Plaintiff such other and further relief as this Court deems equitable and
   just.

                                          COUNT X
       Violation of 42 USC § 2000(e) et seq., Failure to Train, Plaintiff ROSALES against
                               UNIVERSITY DEFENDANTS

181.   Plaintiffs hereby incorporates paragraphs 1-125 above as re-plead herein.

182.   University Defendants and their agents discriminated against Plaintiffs in violation of

       his rights under 42 USC § 2000(e) when they failed to train him because of his race,

       color and national origin.



                              PLAINTIFFS’ COMPLAINT
                                          36
   2:19-cv-02021-CSB-EIL # 1           Page 37 of 38




183.   Similarly situated white colleagues in Plaintiff’s department received the trainings

       that Plaintiff was denied.

184.   As a direct and proximate result of one or more of the above acts of intentional

       discrimination on the basis of race and/or national origin, Plaintiff has sustained

       damages equal to lost monetary damages, has suffered substantial embarrassment and

       damage to his professional reputation and emotional distress damages, and are

       entitled to compensatory damages, as well as attorneys’ fees and costs.



185.   The Defendants’ unlawful conduct, as alleged above, caused Plaintiff substantial

       damages, including but not limited to: loss of employment, loss of past and future

       income and benefits, loss of earning capacity, emotional distress, loss of reputation,

       and humiliation and embarrassment. Plaintiff will continue to suffer these damages

       into the future.



   WHEREFORE, the Plaintiff prays that this Honorable Court:
       A.      Enter judgment in the Plaintiff’s favor and against University Defendants
       for their violations of Title VII of the Civil Rights Act; and
       B.      Award the Plaintiff actual damages suffered, including lost wages and
       damages; and
       C.      Award the Plaintiff compensatory damages under Title VII of the Civil
       Rights Act for embarrassment, anxiety, humiliation, and emotional distress they
       have suffered;
       D.      Award the Plaintiff prejudgment interest on his damages award; and




                              PLAINTIFFS’ COMPLAINT
                                          37
     2:19-cv-02021-CSB-EIL # 1         Page 38 of 38




            E.      Enjoin the Defendants, their officers, agents, employees and anyone acting
            in concert therewith, from discriminating, harassing and retaliating against the
            plaintiff and retaliating against the plaintiff and any employee; and
            F.      Award the Plaintiff his reasonable costs and attorneys’ fees; and
G.   Grant the Plaintiff such other and further relief as this Court deems equitable and just.

PLAINTIFFS DEMAND TRIAL BY JURY PURSUANT TO FED. R. CIV. P. 8

                                                 Respectfully submitted by and through their
                                          attorneys,


                                                 __/s/Ramsin Canon________________
                                                 Ramsin G. Canon, Esq.
                                                 Canon Law Group, P.C.
                                                 IL State Bar #: 6319074
                                                 18 S Michigan Ave, FL 12
                                                 Chicago, IL 60603
                                                 Direct: 312-625-9199
                                                 ramsin@canonlawgroup.com




                               PLAINTIFFS’ COMPLAINT
                                           38
